Title: From Thomas Jefferson to Francis Eppes, 17 March 1793
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Philadelphia Mar. 17. 1793.

Besides the difficulty you mentioned with respect to Jack’s trip to the Indian treaty, one has occurred here from a necessity, not expected, of circumscribing the number of persons who are to go, within as narrow limits as possible. Under these circumstances it becomes necessary to consider what would be his best plan for the summer. Tho’ I have promised to remain here longer than I had declared, and without saying how much longer, yet my private determination, which I may confide to you, is that it shall be but little longer. I have therefore given up my house, and am now packing up my furniture to send it off to Virginia. In the mean time, to wear the appearance of remaining here I have taken a small house in the country, for a year. In this situation I have thought it would be best to recommend to you that Jack should go to Williamsburg, as I have ever advised students to pass the last year there, as well to go through the course of law lectures, as to acquire the habit of publick speaking in the moot-court there before they appear on the public stage. The want of this habit has sometimes struck such a panic into a new orator as that he has never got over it. This too is the only method by which a student can discover his own powers, and decide for himself his future enterprizes. Jack tells me that the college vacation ends in may, and that the lectures begin then. He will therefore return to you in time to be at their opening, if you approve of it. I directed his books to be sent from Ireland in April, and my correspondent has promised they shall. They will arrive at Richmond addressed to me to the care of Mr. James Brown. They will be known from other packages which will come from the same person under the same address, from the circumstance that they will come from Ireland, the others from England. From this description you can apply for and receive them from Mr. Brown without further authority from me.
I mentioned to you in my last letter that I had found that I should in fact have occasion, on winding up here, for some hundred dollars  of the money expected from Carey’s executor. I shall be happy to learn from you what are the prospects, as a disappointment will be a puzzling, perhaps a distressing, circumstance to me. I shall see you at Eppington when I come to Virginia. In the mean time present my affectionate respects to Mrs Eppes and love to the family, and accept yourself assurances of the warm esteem of Dear Sir Your sincere friend & servt.

Ths. Jefferson

